Grant, J.
(after stating the facts). The claim of the defendant is that because Mr. Cowin had no insurable interest in Mr. Maxted’s life, and could not be made a beneficiary, therefore the contract between complainant and defendant is void, as against public policy, and that the courts will not afford relief. This position ignores another legal and equitable rule, — that a trustee *547cannot be heard to say, “I will not carry out the trust, because the parties had no legal right to repose the trust in me.” The Ancient Order of United Workmen is not here complaining. If it were, a different question would arise. There was no attempt to defraud the association. It was fully informed of the situation, and, after being so informed, consented to pay over the money. Upon what principle of justice or equity can the trustee be heard to say, “I will profit to the full extent of the money placed in my hands by the consent of all parties, although one of them might, if it chose, contest its legality?” If the association had issued a certificate to the defendant, and provided therein that she should hold the money in trust to pay his creditors, the certificate would be void, if the association saw fit to make that defense ; but if the association should choose to waive such defense, and pay over the money to the trustee, neither law nor equity would permit the trustee to profit by the transaction, and keep the money. The rule is settled against the defendant by numerous authorities: Peek’s Ex’r v. Peek’s Ex’r, 101 Ky. 423 (41 S. W. 434); Town of Remington v. Ward, 78 Wis. 539 (47 N. W. 659); Gilmore v. Roberts, 79 Wis. 450 (48 N. W. 522); Wells v. McGeoch, 71 Wis. 196 (35 N. W. 769); Hurd v. Doty, 86 Wis. 1 (56 N. W. 371, 21 L. R. A. 746); Standard Life & Accident Ins. Co. v. Catlin, 106 Mich. 138 (63 N. W. 897); Hosmer v. Welch, 107 Mich. 474 (65 N. W. 280); Woodruff v. Tillman, 112 Mich. 188 (70 N. W. 420). The sole parties concerned in the validity of this transaction are Mr. Cowin and the association. If they are satisfied, it does not lie in the mouth of the defendant to complain. She has no equities. She paid nothing. Mr. Cowin parted with his interest in the homestead, worth $600, in consideration of making this agreement, and, besides, paid Mr. Maxted’s assessments for several years.
The decree is affirmed, with costs.
The other Justices.concurred.